

117 HR 4033 IH: Small Business Innovation Research and Small Business Technology Transfer Improvements Act of 2021.
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4033IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Baird (for himself and Ms. Stevens) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Small Business Act to improve the Small Business Innovation Research program and Small Business Technology Transfer program, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Small Business Innovation Research and Small Business Technology Transfer Improvements Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Requiring insertion incentives.Sec. 3. Additional SBIR and STTR technology insertion reporting requirement.Sec. 4. Encouraging innovation in United States manufacturing.Sec. 5. Encouraging innovation in cybersecurity.Sec. 6. Compliance of Phase III awards with competitive procedures.Sec. 7. Increased outreach requirements.Sec. 8. Annual meeting.Sec. 9. Establishing the Civilian Agency Commercialization Readiness Program.Sec. 10. Phase 0 Proof of Concept Partnership Program.Sec. 11. Reporting requirements.Sec. 12. SBIR phase flexibility.Sec. 13. Amendments to administrative fee assistance.Sec. 14. Amendments to technical and business assistance.Sec. 15. Extension of commercialization extension pilot.Sec. 16. Short-form application.2.Requiring insertion incentivesSection 9(y)(5) of the Small Business Act (15 U.S.C. 638(y)(5)) is amended by striking is authorized to and inserting shall.3.Additional SBIR and STTR technology insertion reporting requirementSection 9(y)(6) of the Small Business Act (15 U.S.C. 638(y)(6)) is amended—(1)in subparagraph (B), by striking and at the end;(2)in subparagraph (C)(iii), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(D)not later than 120 days after the date of the enactment of this subparagraph, and not later than December 31 of each year thereafter, submit to the Committee on Science, Space, and Technology and the Committee on Small Business of the House of Representatives, and to the Committee on Small Business and Entrepreneurship of the Senate, a report describing the goals set under subparagraph (A) and the incentives used or created under subparagraph (B)..4.Encouraging innovation in United States manufacturingSection 9 of the Small Business Act (15 U.S.C. 638) is amended by adding at the end the following new subsection:(vv)Encouraging innovation in united states manufacturingIn carrying out this section, the Administrator shall—(1)ensure that, in selecting small business concerns to participate in SBIR or STTR programs under this section, Federal agencies give high priority to small manufacturing companies and other small business concerns engaged in or planning to engage in manufacturing research and development for the purpose of developing and producing new products and technologies in the United States; and(2)include in the annual report to Congress under subsection (b)(7) a determination of whether the priority described in paragraph (1) is being carried out..5.Encouraging innovation in cybersecuritySection 9 of the Small Business Act (15 U.S.C. 638), as amended by section 4, is further amended by adding at the end the following new subsection:(ww)Encouraging innovation in cybersecurityIn carrying out this section, the Administrator shall—(1)ensure that, in selecting small business concerns to participate in SBIR or STTR programs under this section, Federal agencies engaged in cybersecurity research give high priority to small business concerns that are engaged in cybersecurity research and development, for the purpose of developing and implementing technology services and products to strengthen the security of United States Government and private computer systems, including software, hardware, and portable devices; and(2)include in the annual report to Congress under subsection (b)(7) a determination of whether the priority described in paragraph (1) is being carried out..6.Compliance of Phase III awards with competitive proceduresSection 9(r)(4) of the Small Business Act (15 U.S.C. 638(r)(4)) is amended by inserting as direct follow-on awards issued without further competition after developed the technology.7.Increased outreach requirements(a)In general(1)SBIR AmendmentSection 9(j) of the Small Business Act (15 U.S.C. 638(j)), as amended by section 8, is further amended by adding at the end the following new paragraph:(5)Increased outreach requirementsUpon the enactment of this paragraph, the Administrator shall modify the policy directives issued pursuant to this subsection to require outreach efforts to increase the participation in technological innovation under the SBIR programs among individuals conducting research at minority institutions (as defined in section 365(3) of the Higher Education Act of 1965) and Hispanic-serving institutions (as defined in section 502(a)(5) of such Act)..(2)STTR AmendmentSection 9(p)(2) of the Small Business Act (15 U.S.C. 638(p)(2)), as amended by section 8, is further amended by adding at the end the following new subparagraph:(H)procedures for outreach efforts to increase the participation in technological innovation under the SBIR programs among individuals conducting research at minority institutions (as defined in section 365(3) of the Higher Education Act of 1965) and Hispanic-serving institutions (as defined in section 502(a)(5) of such Act)..(b)Funding for outreachSection 9(mm)(1) of the Small Business Act (15 U.S.C. 638(mm)(1)) is amended—(1)in subparagraph (J), by striking the “and” at the end;(2)in subparagraph (K), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following new subparagraph:(L)the outreach efforts described under subsections (j)(4) and (p)(2)(G); and.8.Annual meeting(a)In generalSection 9 of the Small Business Act (15 U.S.C. 638), as amended by section 5, is further amended by adding at the end the following new subsection:(xx)Annual meeting(1)In generalThe head of each Federal agency required to have a program under this section (or a designee) and the Administrator (or a designee) shall meet annually to discuss methods—(A)to improve the collection of data under this section;(B)to improve the reporting of data to the Administrator under this section;(C)to make the application processes for programs under this section more efficient; and(D)to increase participation in the programs established under this section.(2)ReportNot later than 60 days after the date on which an annual meeting required under paragraph (1) is held, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business and the Committee on Science, Space, and Technology of the House of Representatives, a report on the findings of such meeting and recommendations on how to implement changes to programs under this section..(b)Funding for annual meetingSection 9(mm)(1) of the Small Business Act (15 U.S.C. 638(mm)(1)) as amended by section 9, is further amended by adding at the end the following new subparagraph:(M)the annual meeting required under subsection (xx)..9.Establishing the Civilian Agency Commercialization Readiness ProgramSection 9(gg) of the Small Business Act (15 U.S.C. 638(gg)) is amended—(1)by amending the subsection heading to read as follows: Civilian agency commercialization readiness program;(2)in paragraph (1), by inserting to establish a Civilian Agency Commercialization Readiness Program for civilian agencies after the covered Federal agency;(3)in paragraph (2)(A)—(A)by striking establish a pilot program and inserting establish a Civilian Agency Commercialization Readiness Program under this subsection; and(B)by striking the pilot program and inserting such Civilian Agency Commercialization Readiness Program;(4)in paragraphs (3) and (4), by striking a pilot program each place such term appears and inserting a Civilian Agency Commercialization Readiness Program;(5)in paragraph (6), by striking the pilot program and inserting a Civilian Agency Commercialization Readiness Program;(6)by striking paragraph (7) and redesignating paragraph (8) as paragraph (7); and(7)in paragraph (7) (as so redesignated), by amending subparagraph (B) to read as follows:(B)the term Civilian Agency Commercialization Readiness Program means each program established under paragraph (1)..10.Phase 0 Proof of Concept Partnership programSection 9(jj) of the Small Business Act (15 U.S.C. 638(jj) is amended—(1)in the subsection heading, strike pilot;(2)in paragraph (1)—(A)by striking The Director of the National Institutes of Health and inserting Each covered agency head;(B)by striking pilot; and(C)by striking the Director and inserting each covered agency head;(3)in paragraph (2)—(A)in subparagraph (C), by striking in the National Institutes of Health’s STTR program and inserting in the STTR program of any agency described in section (n); and(B)by adding at the end the following:(D)the term covered agency head means the Director of the National Institutes of Health, the Director of the National Science Foundation, the Administrator of the National Aeronautics and Space Administration and the Secretary of Energy;(E)the term Phase 0 program refers to the Proof of Concept Partnerships program; and(F)the terms qualifying institution and institution means a university or other research institution that participates in the STTR program of the National Institutes of Health, National Science Foundation, National Aeronautics and Atmospheric Administration, Department of Energy, or Department of Defense.;(4)in paragraph (3) by adding entrepreneurial training after market research;(5)in paragraph (4)—(A)in subparagraph (A), by striking The Director and inserting Each covered agency head; and(B)in subparagraph (B), by striking In determining and all that follows through qualifying institutions— and inserting the following: In determining which qualifying institutions receive Phase 0 Program grants, each covered agency head shall consider, in addition to any other criteria such covered agency head determines necessary, the extent to which the qualifying institutions—;(6)in paragraph (6), in the matter preceding (A), by striking The Director and inserting Each covered agency head and by striking pilot program and inserting Phase 0 program; and(7)by striking paragraph (7).11.Reporting requirements(a)Annual report to congressSection 9(b)(7) of the Small Business Act (15 U.S.C. 638(b)(7)) is amended by striking to report not less than annually and inserting to submit a report not later than December 31 of each year.(b)Annual report to SBA and the office of science and technology policySection 9(g)(9) of the Small Business Act (15 U.S.C. 638(g)(9)) is amended—(1)by striking make an annual report and inserting not later than March 30 of each year, submit a report; and(2)by striking and the Office of Science and Technology Policy and inserting , the Office of Science and Technology Policy, the Committee on Science, Space, and Technology and the Committee on Small Business of the House of Representatives, and the Committee on Small Business and Entrepreneurship of the Senate.12.SBIR phase flexibilitySection 9(cc) of the Small Business Act (15 U.S.C. 638(cc)) is amended by striking During fiscal years and all that follows through may each provide and inserting During fiscal years 2022 through 2026 all agencies participating in the SBIR program may provide.13.Amendments to administrative fee assistanceSection 9(mm) of the Small Business Act (15 U.S.C. 638(mm)) is amended—(1)in paragraph (1), by striking and until September 30, 2022; and(2)in paragraph (2), after “(j)(2)(F)” add “and (j)(5)” as required under this Act.14.Amendments to technical and business assistanceSection 9(q) of the Small Business Act (15 U.S.C. 638(q)) is amended—(1)in the header, by striking technical and business assistance and inserting application, technical, and business assistance;(2)in paragraph (2), by adding at the end the following:(C)GuidanceThe Administrator shall establish guidelines and metrics for the selection of vendors for the purposes of this subsection, which shall include at a minimum guidance on selecting vendors with demonstrated experience and success in—(i)working with small business concerns focused on research and development of advanced and emerging technologies;(ii)federal acquisition and procurement processes and regulations; and(iii)commercializing federally funded research and development.; and(3)in paragraph (3)—(A)in subparagraph (C), by adding subject to the guidance provided by the Administrator under paragraph (2)(C) after commercializing technology;(B)in subparagraph (D)—(i)in clause (i), by striking ; or and inserting a semicolon;(ii)in clause (ii), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(iii)use the amounts authorized under subparagraph (A) or (B) to increase the amount of an award for carrying out additional research or development.;(C)by inserting after paragraph (3) the following new paragraph:(4)Application assistance(A)In generalEach Federal agency required by this section to conduct an SBIR program or STTR program may establish an Application Assistance Program to provide small business concerns applying to SBIR or STTR with application assistance.(B)PurposeThe purpose of this program is to assist small businesses to better understand the technical aspects of the application process and to develop a more competitive application.(C)RequirementsEach agency under subparagraph (A) may provide the assistance under this paragraph or enter into an agreement with 1 or more vendors selected under subparagraph (G).(D)EligibilityTo be eligible for assistance under this program a small business concern must—(i)be a first-time applicant for an SBIR or STTR award from that agency and have not been a previous recipient of an SBIR or STTR award from any other agency; and(ii)be selected to proceed in the application process after the short-form application requirements under section 9(g)(2) have been completed.(E)Broadening participationThe Administrator shall encourage businesses described under section (j)(2)(F) to apply for assistance under the program established in this paragraph.(F)ActivitiesThe program shall provide Phase 1 proposal preparation, review, and registration assistance to small business concerns selected to proceed in the application process after the short-form application requirements under section 9(g)(2) have been completed.(G)Vendor selectionIf the agency selects 1 or more vendors to provide the assistance under this program, it shall be a competitive, merit-based process for a term not to exceed 5 years and the vendor shall have demonstrated expertise in writing successful Federally funded technology development proposals.(H)Payment for servicesThere shall be no fee assessed to small business concerns receiving services under this program.(I)FundingEach Federal agency that establishes an Application Assistance program may use funds allocated under section 9(mm).; and(D)by redesignating paragraph (4) as paragraph (5).15.Extension of commercialization extension pilotSection 9(uu)(3) of the Small Business Act (15 U.S.C. 638(uu)) is amended by striking 2022 and inserting 2026.16.Short-form applicationSection 9(g) of the Small Business Act (15 U.S.C. 638(g)) is amended by—(1)by striking Each Federal agency and inserting (1) Each Federal agency;(2)by redesignating paragraphs (1) through (12) as subparagraphs (A) through (L), respectively;(3)in subparagraph (C), as so redesignated, by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;(4)in subparagraph (D), as so redesignated—(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;(B)in clause (ii), as so redesignated, by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively; and(C)in subclause (II), as so redesignated, by striking clause (i) and inserting subclause (I);(5)in subparagraph (H), as so redesignated—(A)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively;(B)in clause (i), as so redesignated, by redesignating clauses (i) through (vi) as subclauses (I) through (VI), respectively;(C)in subclause (I), as so redesignated, by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively; and(D)in subclause (II), as so redesignated, by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively; and(6)by adding at the end a new paragraph (2):(2)To the extent practicable prior to a more extensive application, implement a short-form application to be received and evaluated, which shall include at a minimum a description of—(A)the technology innovation;(B)the technical objectives and challenges;(C)the market opportunity; and(D)the small business concern and key employees..